Exhibit 10.2

REVOLVING STATUSED OPERATING NOTE

 

$96,000,000.00       Note Dated: February 23, 2006 Due Date: March 1, 2007,
unless extended    Johnston, Iowa

This Amended and Restated Revolving Statused Operation Loan Note replaces and
amends a certain Revolving Statused Operating Loan Note in the amount
$50,000,000, dated April 15, 2002, as governed by a Master Loan Agreement, dated
April 15, 2002, as the same may be modified from time to time.

FOR VALUE RECEIVED, FCStone Financial, Inc., an Iowa Corporation, of West Des
Moines, Iowa (the “Borrower”), promises to pay to the order of Deere Credit,
Inc., a Delaware corporation (the “Lender”), at Lender’s office at such place as
Lender may designate in writing, the principal sum actually advanced from time
to time in an amount up to Ninty-Six Million and 00/100 DOLLARS
($96,000,000.00), together with interest as provided in this Note, all in lawful
money of the United States of America. So long as no event of default has
occurred and is continuing, the Borrower may receive advances at any time until
the Due Date. All amounts, which are repaid, may be readvanced. The unpaid
principal balance of this promissory note (“Note”) shall bear interest computed
upon the basis of a year of 360 days for the actual number of days elapsed in a
quarter, at a rate of interest (the “Effective Interest Rate”) which is
determined by the collateral quality of advances requested by the Borrower as
referenced by the Borrowing Base Report attached as Exhibit A and equal
three-quarter percent (0.75%) under the Prime Rate for Tier 1 advances, one-half
percent (0.50%) under the Prime Rate for Tier 2 advances, one-quarter of one
percent 0(.25%) under the Prime Rate for Tier 3 advances, and the Prime Rate for
Tier 4 advances or base rate of interest established by Citibank, N.A. of New
York, New York (“Citibank”) as its base rate (the “Index” or “Prime Rate” as the
case may be), as such Index may vary from time to time. Borrower understands
that the Effective Interest Rate payable to Lender under this Note shall be
determined by reference to the Index, and not by reference to the actual rate of
interest charged by Citibank to any particular borrower(s). If the Index shall
be increased or decreased, the Effective Interest Rate under this Note shall be
increased or decreased by the same amount, effective the first day of the month
following the date of the change in the Index.

If neither Borrower nor Lender has notified the other party of its intention to
terminate this Note by January 31 of any year, the Note shall be automatically
extended for another one year term.

Borrower shall deliver to Lender, at such times or intervals as the Lender may
from time to time request, a Borrowing Base Report (the “Report”), in the form
attached hereto as Exhibit A which shall calculate the maximum principal amount
which may be outstanding. Regardless of the frequency of reporting, if at any
time the amount outstanding under the loan exceeds the Borrowing Base, the
Borrower shall immediately repay so much of the loans as is necessary to reduce
the amount outstanding under the loan to the limits of the Borrowing Base. The
purpose of this Loan is to finance the grain inventories, secured by warehouse
receipts, periodically listed in the Report.

All grain inventories financed by this Loan, and referred to in the Borrowing
Base Report, shall be evidenced by negotiable warehouse receipts (or other title
documents acceptable to Lender), and such negotiable warehouse receipts, or
other title documents, shall be delivered by the Borrower to the Lender as
instructed by the Lender.

Payments shall be paid to Lender as follows:

 

  1. Borrower shall make quarterly payments of interest only on each
March 31, June 30, September 30 and December 31 during the term of the Note;

 

  2. On the Due Date all remaining outstanding amounts of principal, interest
and late charges shall be due and payable.

 

Page 1 of 2



--------------------------------------------------------------------------------

Borrower expressly assumes all risks of loss or delay in the delivery of any
payments made by mail, and no course of conduct or dealing shall affect
Borrower’s assumption of these risks. This Note may be prepaid, in full or in
part at any time without penalty. All payments shall be applied first to late
charges, then to interest and finally to principal.

Upon the occurrence of any event of default, as described in the Master Loan
Agreement, dated as of April 15, 2002, between Lender and Borrower, as the same
may be modified from time to time (the “Master Loan Agreement”), the Lender may
exercise any of its remedies described in the Master Loan Agreement or the
unpaid principal balance of this Note shall bear interest at a rate which is two
percent (2%) greater than the Effective Interest Rate otherwise applicable. This
Note shall be deemed to be a “Note” within the meaning of Section 2 of the
Master Loan Agreement. If any payment under this Note is not paid within ten
(10) days after the date due, then, at the option of the Lender, a late charge
of not more than five cents ($0.05) for each dollar of the installment past due
may be charged by Lender.

Acceptance by Lender of any payment in an amount less than the amount then due
shall be deemed an acceptance on account only, and Borrower’s failure to pay the
entire amount due shall be and continue to be an event of default. The liability
of the Borrower under this Note shall be absolute and unconditional, without
regard to the liability of any other party. The laws of the State of Iowa
hereunder shall govern all rights and obligations.

 

  BORROWER   FCStone Financial, Inc. Borrower Address:     2829 Westown Parkway,
Suite 240   By:  

/s/ Robert V. Johnson

West Des Moines, IA 50266-1333       Its:  

Treasurer

  Tax ID No. 42-1366800 Lender Address:     6400 NW 86th Street     P.O. Box
6650     Department 140     Johnson, IA 50131-6650    

 

Page 2 of 2